Title: From George Washington to Bushrod Washington, 13 April 1786
From: Washington, George
To: Washington, Bushrod

 

Dear Bushrod,
Mount Vernon April 13th 1786

If royal gift will administer, he shall be at the Service of your Mares, but at present he seems too full of royalty, to have any thing to do with a plebean race. perhaps his stomach may come to him—if not, I shall wish he had never come from his most Catholic Majesty’s Stables.
Your Papa has not been here, yet. I am just come in from a ride—the Dinner bell rings—and your Man says he must go oflf after it—so offer me affectionately to all—and believe me to be sincerly Yrs

Go: Washington

